Exhibit 10.3

FORM OF RESTRICTED STOCK AGREEMENT

FOR EMPLOYEES

This Restricted Stock Agreement (“Agreement”) is made as of                     
(the “Grant Date”) between Delcath Systems, Inc. (the “Company”) and
                     (the “Employee”).

WHEREAS, the Company maintains the Delcath Systems, Inc. 2009 Stock Incentive
Plan, as amended (the “Plan”), which, with respect to an employee grantee, is
administered by the Compensation and Stock Option Committee of the Company’s
Board of Directors (the “Committee”), and

WHEREAS, in consideration of the Employee’s continued employment with the
Company, the Committee has determined that the Employee shall be granted an
award of Restricted Stock under the Plan, and

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and the Employee, the parties have set forth the terms of such award
in writing in this Agreement;

NOW, THEREFORE, the Company and the Employee agree as follows:

1. Award.

(a) Grant. The Employee is hereby granted          shares (the “Restricted
Stock”) of the Company’s common stock, par value $.01 per share (“Stock”), which
shall be issued in the Employee’s name subject to the restrictions contained in
this Agreement. The Restricted Stock awarded pursuant to this Agreement is
separate from and not in tandem with any other award(s) granted to the Employee
under the Plan or otherwise.

(b) Plan Incorporated. The Employee acknowledges receipt of a copy of the Plan
and agrees that this award of Restricted Stock shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement. Any terms used in this Agreement and not
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between this Agreement and the Plan, the Plan shall control.

2. Restrictions. The shares of Restricted Stock are subject to the following
restrictions (collectively, the “Restrictions”):

(a) Forfeiture Restrictions. If the Employee’s employment with the Company shall
terminate for any reason other than a “Change of Control” or the Employee’s
“Disability” or death as provided in Section 3 below, the Employee shall forfeit
the right to receive any shares of Restricted Stock with respect to which the
Restrictions have not lapsed as provided in Section 3 as of the effective date
of termination of Employee’s employment.



--------------------------------------------------------------------------------

(b) Competition. In the event the Employee becomes employed by, associated in
any way with, or becomes the beneficial owner of more than 1% of the equity of,
any business which competes, directly or indirectly, with the Company’s business
in any geographical area where the Company then does business, or if the
Employee engages in criminal conduct with respect to the Company, a Subsidiary,
or any of their property, shareholders, employees, officers or directors, or
engages in conduct involving moral turpitude, the Employee shall forfeit the
right to receive any shares of Restricted Stock with respect to which the
Restrictions have not lapsed as provided in Section 3.

(c) Restrictions on Transfer. The Employee may not sell, assign, pledge,
exchange, hypothecate or otherwise transfer, encumber or dispose of any shares
of Restricted Stock with respect to which the Restrictions have not lapsed as
provided in Section 3. Upon any violation of this restriction, the shares of
Restricted Stock with respect to which the Restrictions have not lapsed as
provided in Section 3 below shall be forfeited and the attempted transfer shall
be null and void.

3. Lapse of Restrictions.

(a) Unless otherwise accelerated pursuant to this Section or otherwise by the
Committee pursuant to its authority under the Plan, the Restrictions will lapse
with respect to the shares of Restricted Stock in accordance with the following
schedule provided that the Employee remains in continuous service as an employee
or a director of the Company or its Subsidiaries of the Company on such date:

 

NUMBER    DATE                      

(b) Notwithstanding the foregoing, the Restrictions with respect to all shares
of Restricted Stock will lapse immediately and the shares shall vest
automatically as of the date of a “Change of Control” of the Company (as such
term is defined in the Plan).

(c) Notwithstanding the foregoing, in the event the Employee’s employment is
terminated by reason of the Employee’s death or “Disability”, the Restrictions
with respect to all shares of Restricted Stock will lapse immediately and the
shares shall vest automatically as of the date of the Employee’s death or as of
the effective date of the Employee’s termination of employment by reason of his
or her Disability. For purposes of this Agreement, “Disability” means that as of
the date of the Employee’s termination of employment, the Employee suffers from
a medically determinable physical or mental impairment that renders the Employee
unable to perform substantially all of the duties of the Employee’s position and
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.

 

2



--------------------------------------------------------------------------------

The shares of Restricted Stock with respect to which the Restrictions have
lapsed shall cease to be subject to any Restrictions except as otherwise
provided in the Plan.

4. Custody of Restricted Stock.

(a) Custody. The Company shall register, electronically or otherwise, the shares
of Restricted Stock granted hereunder in the Employee’s name. Any stock
certificate(s) issued in connection with the Restricted Stock shall be delivered
to and held by the Secretary of the Company until forfeiture occurs or the
Restrictions lapse with respect to such shares of Restricted Stock pursuant to
the terms of the Plan and this Agreement.

(b) Additional Securities as Restricted Stock. Any securities received as the
result of ownership of shares of Restricted Stock, including without limitation,
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization (all such securities to be considered
“Restricted Stock” for all purposes under this Agreement), shall be held in
custody in the same manner and subject to the same conditions as the shares of
Restricted Stock with respect to which they were issued.

(c) Delivery to the Employee. With respect to shares of Restricted Stock for
which the Restrictions have lapsed (without forfeiture), the unrestricted shares
of Restricted Stock shall be released to the Employee by electronic transfer or
in the form of a stock certificate, and such method of delivery shall be made at
the Company’s discretion. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements of any regulation applicable to the issuance or
delivery of such Stock. The Company shall not be obligated to issue or deliver
any Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority or
any securities exchange. The Company shall not be required to transfer on its
books any shares of Stock (whether subject to restrictions or unrestricted)
which shall have been sold or transferred in violation of any of the provisions
set forth in this Agreement.

5. Status of Stock. Notwithstanding the Restrictions contained herein, and
unless and until the shares of Restricted Stock are forfeited pursuant to the
provisions of this Agreement, the Employee shall have all rights of a
stockholder with respect to the shares of Restricted Stock, including the right
to vote such shares and to receive dividends thereon.

6. Relationship to Company.

(a) No Effect on Company’s Rights or Powers. The existence of this Restricted
Stock Agreement shall not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganization, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the shares
of Restricted Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

3



--------------------------------------------------------------------------------

(b) No Guarantee of Employment. Neither this Restricted Stock Agreement nor the
shares of Restricted Stock awarded hereby shall confer upon the Employee any
right with respect to continued employment with the Company, nor shall this
Restricted Stock Agreement or the shares of Restricted Stock awarded hereby
interfere in any way with any right the Company would otherwise have to
terminate the Employee’s employment at any time. This Agreement shall not be
deemed to enlarge or alter any rights Employee may have pursuant to any
employment agreement with the Company.

7. Agreement with Respect to Taxes. The Employee shall be liable for any and all
taxes, including withholding taxes, arising out of this Restricted Stock award
or the lapse of the Restrictions hereunder. Employee may satisfy such tax
obligations by electing to withhold shares of Stock having a value equal to the
minimum amount of any required tax withholding with respect to the Restricted
Stock to which the Restrictions have lapsed, subject to any limitations imposed
by the Committee, as may be amended from time to time. Any election to have
shares withheld must be made on or before the date the Restrictions lapse. The
Employee agrees that if he or she does not pay, or make arrangements for the
payment of, such amounts, the Company, to the fullest extent permitted by law,
rule or regulation, shall have the right to deduct such amounts from any
payments of any kind otherwise due to the Employee (including from the
Employee’s compensation).

8. Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the shares of Restricted Stock granted hereby.

9. Section 83(b) Election. The Employee is hereby advised that he or she may
wish to consult an attorney or accountant concerning the advisability of making
an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder. Such an election
(which must be made within 30 days of the date of the grant of the Restricted
Stock) may permit the Employee to pay current income tax based on the present
fair market value of the Restricted Stock, as opposed to the fair market value
of the Restricted Stock when the restrictions imposed thereon under this
Agreement lapse. Employee must notify the Company within ten (10) days of any
such election.

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors and assigns of the Company and all persons lawfully
claiming under the Employee.

11. Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of a party’s signature hereto
by facsimile or PDF shall bind the parties hereto.

 

4



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied.

13. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

14. Acceptance of Terms and Conditions. This Restricted Stock award will not be
effective until the Employee has acknowledged and agreed to the terms and
conditions set forth herein by executing this Agreement in the space provided
below and returning the same to the Company.

Awarded subject to the terms and conditions stated above:

 

DELCATH SYSTEMS, INC.      

Accepted under the terms and

conditions stated above:

By:  

 

     

 

 

      Authorized Officer      

 

5